UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. Annual Report February 28, 2013 Collins Alternative Solutions Fund Institutional Class (CLLIX) Investment Adviser Collins Capital Investments, LLC 806 Douglas Road Suite 570 Coral Gables, Florida 33134 Phone: 1-855-55-ALT-MF Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 11 SCHEDULE OF OPTIONS WRITTEN 22 SCHEDULE OF SECURITIES SOLD SHORT 23 SCHEDULE OF OPEN FUTURES CONTRACTS 24 SCHEDULE OF OPEN FORWARD CURRENCY CONTRACTS 25 SCHEDULES OF INTEREST RATE, CREDIT DEFAULT AND VOLATILITY SWAPS 28 STATEMENT OF ASSETS AND LIABILITIES 29 STATEMENT OF OPERATIONS 30 STATEMENT OF CHANGES IN NET ASSETS 31 FINANCIAL HIGHLIGHTS 32 NOTES TO FINANCIAL STATEMENTS 33 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 48 NOTICE OF PRIVACY POLICY & PRACTICES 49 ADDITIONAL INFORMATION 50 Dear Shareholder, The Collins Alternative Solutions Fund (the “Fund”) concluded its first fiscal year on February 28, 2013, marking ten months of performance since its April 30, 2012 launch.During this ten month period, the Fund returned 3.52% versus 2.55% for the Barclays U.S. Aggregate Total Return Index and 10.54% for the S&P 500 Total Return Index.Annualized volatility(1) for the Fund was 2.01% versus 2.31% for the Barclays U.S. Aggregate Total Return Index and 13.35% for the S&P 500 Total Return Index.The Fund had a beta1 to the Barclays U.S. Aggregate Total Return Index of -0.20 and a beta to the S&P 500 Total Return Index of 0.07. We are pleased with the performance of the Fund during a period marked with pockets of volatility and significantly different market environments.All of the strategies were profitable for the period, with the exception of a reinsurance strategy added in February (which was down a de minimus amount).Global Macro was the top performer for the period, delivering impressive returns in a choppy environment for its strategy.Returns came from a diverse set of trades including long and short various commodities, long and short currency positions in the Russian Ruble, Japanese Yen and the Romanian Leu and trades in both directions in various equity futures.The tactical nature of the manager to change exposures from a core short view during last summer, to a more bullish view towards the end of the year, to a more balanced view recently, has allowed the strategy to profit in very different markets.Market Neutral was our second best performing strategy and has generated steady profits during the period.The environment has been favorable to the volatility component of its strategy, especially in range bound markets. The Long/Short Equity strategy also contributed during the period due to profitable trades in the energy and industrials sector.As discussed below, we replaced the manager in that strategy during the period and the new manager is off to a good start.Positive returns in the Long/Short Credit strategy came from core themes in the retail sector where the manager is long specialty retailers and short big box retailers.In addition, the manager has several long positions in the building products and housing sectors as prospects for those companies have exceeded expectations.Our Arbitrage strategy also contributed nicely to returns with a combination of several convertible bond trades, preferred equity positions and its long/short equity strategy.The manager repositioned its portfolio during the period to concentrate its convertible bond strategy on several idiosyncratic situations and implemented a core allocation to equities in a long/short framework.The ability to move around asset classes is one of the manager’s key strengths and an important reason we invested with them. During the period we did several rebalancings of the portfolio to better align the strategy allocations to the opportunity set.The most significant increase was to Global Macro, which has benefited from an environment in emerging markets where there has been significant differentiation between markets as asset correlations have decreased.This has created several attractive opportunities both long and short across asset classes.Our allocation to the Long/Short Equity strategy was reduced for a couple of reasons.We made a change in managers at the end of the period and the new manager pursues an activist strategy that is inherently more concentrated and directional, warranting a smaller allocation than the market neutral approach implemented by the former manager.Activism is a strategy we have high conviction in and we believe presents a good risk-adjusted way to access the equity markets.We believe the environment is especially 1Based on daily returns from 4/30/12 (inception) through 2/28/13. 3 favorable to activism due to the large amounts of cash on company balance sheets, increased mergers and acquisitions and receptivity by boards to constructive suggestions from investors to unlock shareholder value in an era of low organic growth.Our overall exposure to the markets fluctuated during the period from slightly negative to market neutral to slightly long.Exposures are a function of both top-down portfolio management on where we see the most attractive strategies and bottom-up from the managers depending on where they see the best risk/reward in their opportunity set. We also added a small allocation to a distinct reinsurance strategy.Reinsurance is a strategy we have had experience with in our private funds through several managers.It is non-correlated to financial markets as performance is primarily driven by weather and geological events (i.e. hurricanes and earthquakes) as opposed to financial or economic events.The reinsurance market has also been in what is called a “hard market”, where pricing on new policies has been elevated, and has provided increased yield to investors in the market.Below are the strategy allocations as of February 28, 2013. Collins Alternative Solutions Fund Strategy Allocations as of February 28, 2013 (Unaudited) Percentages are stated as a percentage of allocated capital.Less than 1% of assets were in unallocated cash. The past ten months have been characterized by very different market environments.We launched the Fund into May which was defined by a sharp selloff in equities, with the S&P 500 Total Return Index declining -6.01%.From there the markets slowly crept higher during the summer until politics began to drive the markets again around the elections, uncertainty in Europe and the Fiscal Cliff showdown.We were pleased with our ability to generate positive returns nine out of ten months, with our one down month (-0.40%) coming in May which was a very difficult month for world equity markets. As we write this letter, equity volatility has touched a level not seen since early 2007, when the world was a “safe” place and the economy was riding a credit fueled roller coaster.The economy, housing and general optimism are all rebounding and investors are beginning to follow.Reversing the trend of several years of outflows from equity mutual funds and ETFs, there were approximately $77 billion of inflows during January, eclipsing the previous record set in February 2000, right before the technology bust. 4 We are cautious to make too much of a rally that continues to be largely driven by the Fed, especially as it is becoming apparent that the quantitative easing policy is moving into its final stages.However, our managers are cognizant of the continued strong technicals in the market supporting most assets as well as fundamental improvements in several sectors, most notably housing.Another factor that is very encouraging to our strategies and hedge funds in general, is the decline in correlations amongst individual stock and asset classes.This has been a persistent trend and each “risk off” environment that we have seen recently has generally been met with a lower spike in correlations.This decline in correlations allows our managers to pursue idiosyncratic opportunities, whether those are found in picking one currency versus the other or finding the best long or short equity.This important source of manager alpha overtime has been overshadowed by the high correlations created by the risk on/risk off nature of markets for the past several years. We are excited about the numerous opportunities our managers are finding in the current environment.Declining correlations is a trend we believe will continue and allows our managers’ fundamental analysis to drive returns.Nevertheless, in an environment that will continue to face challenges, be it from Europe, the ending of QE or fiscal matters out of Washington, we believe the best positioning is one that remains nimble, opportunistic and focused on idiosyncratic risk, while being prepared for inevitable volatility along the way. Sincerely, Dorothy C. Weaver Michael J. Collins Stephen T. Mason CEO President Portfolio Manager Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Fund holdings and sector allocation are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please see the Schedule of Investments for complete fund holdings. Definitions: The Barclays U.S. Aggregate Total Return Index is a broad base index that is often used to represent investment grade bonds being traded in United States. The Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type. Most U.S. traded investment grade bonds are represented. Municipal bonds, and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues. The index includes Treasury securities, Government agency bonds, Mortgage-backed bonds, Corporate bonds, and a small amount of foreign bonds traded in U.S. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy. Volatility (also known as standard deviation) is a measure of variation or dispersion of returns from the average return. Beta represents the correlated ratio by which the Fund’s returns moves in relation to a benchmark’s returns.A positive beta means the Fund’s returns move up and down in proportion to the benchmark’s returns; a negative beta means the Fund’s returns move up and down in opposition to the benchmark’s returns; a zero beta means the Fund’s returns move independently to the benchmark’s returns.Correlation measures the degree to which the time-varying rate of return of an investment and that of one or more benchmark investments are synchronized.Alpha describes the abnormal rate of return on an investment that cannot be ordinarily predicted through a factor model of explanatory benchmark investments. 5 The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The statutory and summary prospectuses contain this and other important information about the investment company and it may be obtained by calling 1-855-55-ALT-MF.Read it carefully before investing. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. The Fund invests in smaller and medium sized companies, which involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Because the Fund may invest in Exchange-Traded Funds (“ETFs”) and Exchange-Traded Notes (“ETNs”), they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s and ETN’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The value of ETN’s may be influenced by the level of supply and demand for the ETN, volatility and lack of liquidity. The Fund may invest in derivative securities, which derive their performance from the performance of an underlying asset, index, interest rate or currency exchange rate. Derivatives can be volatile and involve various types and degrees of risks, and, depending upon the characteristics of a particular derivative, suddenly can become illiquid. Investments in Asset Backed, Mortgage Backed, and Collateralized Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Investing in commodities may subject the Fund to greater risks and volatility as commodity prices may be influenced by a variety of factors including unfavorable weather, environmental factors, and changes in government regulations. Sub-Advisers using different styles could experience overlapping security transactions. Certain Sub-Advisers may be purchasing securities at the same time other Sub-Advisers may be selling those same securities, which may lead to higher transaction expenses compared to a fund using a single investment management style. Distributor: Quasar Distributors, LLC. 6 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period since inception (9/1/12 - 2/28/13). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 7 COLLINS ALTERNATIVE SOLUTIONS FUND Expense Example (Continued) (Unaudited) Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/12 2/28/13 9/1/12 – 2/28/13* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 3.08%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial period).Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.49%. ** Excluding dividends on short positions and interest expense, your actual cost of investing in the Fund would be $12.50. *** Excluding dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $12.42. 8 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Unaudited) The Fund seeks long-term capital appreciation through absolute returns while maintaining a low correlation over time with major equity and bond markets.The Adviser believes that the Fund’s investment objective of generating long term capital appreciation through absolute (positive) returns can be achieved by utilizing various investment strategies and allocating its assets among multiple Sub-Advisers.The strategies utilized are similar to investment strategies traditionally employed by hedge funds.To implement these strategies each Sub-Adviser uses various types of securities.The allocation of portfolio holdings as of February 28, 2013 is as follows: Allocation of Portfolio Holdings (as a percentage of net assets) * Valued at the total premiums paid on purchase. ** Valued at the net unrealized appreciation (depreciation). Total Returns as of February 28, 2013 Since Inception (4/30/12) Collins Alternative Solutions Fund 3.52% Barclays U.S. Aggregate Total Return Bond Index 2.55% S&P 500 Total Return Index 10.54% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month- end may be obtained by calling 1-855-55-ALT-MF. Continued 9 COLLINS ALTERNATIVE SOLUTIONS FUND Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and certain broad-based securities indices on the Fund’s inception date. The graph does not reflect any future performance. The Barclays U.S. Aggregate Total Return Bond Index is a broad-based index that is often used to represent investment grade bonds being traded in United States.The Index is a market capitalization-weighted index, meaning the securities in the index are weighted according to the market size of each bond type.Most U.S. traded investment grade bonds are represented.Municipal bonds and Treasury Inflation-Protected Securities are excluded, due to tax treatment issues.The Index includes Treasury securities, Government agency bonds, mortgage-backed bonds, corporate bonds, and a small amount of foreign bonds traded in U.S. The S&P 500 Total Return Index is a broad-based measurement of changes in stock market conditions based on a capitalization-weighted average of 500 leading companies representing all major industries in the U.S. economy.It is not possible to invest directly in an index. Growth of $1,000,000 Investment *Inception Date 10 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments February 28, 2013 Shares Value COMMON STOCKS – 24.62% Accommodation – 0.24% MGM Resorts International (a) $ Air Transportation – 0.35% Delta Air Lines, Inc. (a) Republic Airways Holdings, Inc. (a) United Continental Holdings, Inc. (a) Beverage and Tobacco Product Manufacturing – 0.27% Reynolds American, Inc. (d) Broadcasting (except Internet) – 0.00% Cumulus Media, Inc. Class A (a) Chemical Manufacturing – 1.13% Abbott Laboratories (d) Aptargroup, Inc. (d) Ecolab, Inc. (d) Johnson & Johnson (d) Clothing and Clothing Accessories Stores – 0.29% Nordstrom, Inc. (d) Computer and Electronic Product Manufacturing – 1.75% Apple, Inc. Cisco Systems, Inc. Dell, Inc. Harris Corp. (d) QUALCOMM, Inc. Raytheon Co. (d) Uni-Pixel, Inc. (a) Credit Intermediation and Related Activities – 2.16% American Capital Ltd. (a) Ameriprise Financial, Inc. Bank of America Corp. Bank of Montreal (e) Citigroup, Inc. Commerce Bancshares, Inc. (d)(e) The accompanying notes are an integral part of these financial statements. 11 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Shares Value COMMON STOCKS – 24.62% (Continued) Credit Intermediation and Related Activities – 2.16% (Continued) Encore Capital Group, Inc. (a) $ Ezcorp, Inc. Class A (a) KKR Financial Holdings LLC Ocwen Financial Corp. (a) Western Union Co. Data Processing, Hosting and Related Services – 0.28% Automatic Data Processing, Inc. Electrical Equipment, Appliance, and Component Manufacturing – 0.42% Corning, Inc. Emerson Electric Co. (d) Electronics and Appliance Stores – 0.34% Best Buy, Inc. Fabricated Metal Product Manufacturing – 0.52% B/E Aerospace, Inc. (a) Crane Co. QLogic Corp. (a) Food Manufacturing – 1.00% General Mills, Inc. (d) JM Smucker Co. Kellogg Co. (d) McCormick & Co, Inc. (d) Food Services and Drinking Places – 0.28% McDonald’s Corp. (d) Funds, Trusts, and Other Financial Vehicles – 0.30% WellCare Health Plans, Inc. (a) Furniture and Related Product Manufacturing – 0.13% Select Comfort Corp. (a) The accompanying notes are an integral part of these financial statements. 12 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Shares Value COMMON STOCKS – 24.62% (Continued) Gasoline Stations – 0.08% Pantry, Inc. (a) $ General Merchandise Stores – 0.41% Big Lots, Inc. (a) Costco Wholesale Corp. (d) Health and Personal Care Stores – 0.11% Rite Aid Corp. (a) Insurance Carriers and Related Activities – 1.98% Aflac, Inc. (d) Berkshire Hathaway, Inc. Class B (a) Brown & Brown, Inc. (d) Hartford Financial Services Group, Inc. Humana, Inc. MetLife, Inc. Prudential Financial, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Machinery Manufacturing – 0.44% Applied Materials, Inc. Illinois Tool Works, Inc. (d) Management of Companies and Enterprises – 0.27% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Durable Goods – 0.49% Delphi Automotive PLC (a)(e) WW Grainger, Inc. (d) Merchant Wholesalers, Nondurable Goods – 0.84% Procter & Gamble Co. (d) Sigma-Aldrich Corp. (d) Sysco Corp. (d) The accompanying notes are an integral part of these financial statements. 13 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Shares Value COMMON STOCKS – 24.62% (Continued) Miscellaneous Manufacturing – 0.28% Baxter International, Inc. (d) $ Miscellaneous Store Retailers – 0.26% Staples, Inc. Motion Picture and Sound Recording Industries – 0.32% Regal Entertainment Group Nonstore Retailers – 0.16% InterActiveCorp Oil and Gas Extraction – 1.74% Bill Barrett Corp. (a) Chesapeake Energy Corp. EPL Oil & Gas, Inc. (a) Gran Tierra Energy, Inc. (a) Range Resources Corp. Repsol SA – ADR SandRidge Energy, Inc. (a) Stone Energy Corp. (a) Ultra Petroleum Corp. (a)(e) Paper Manufacturing – 0.12% Domtar Corp. Petroleum and Coal Products Manufacturing – 0.56% Chevron Corp. (d) ConocoPhillips (d) Plastics and Rubber Products Manufacturing – 0.20% Goodyear Tire & Rubber Co. (a) Primary Metal Manufacturing – 0.14% AK Steel Holding Corp. Professional, Scientific, and Technical Services – 0.10% CACI International, Inc. Class A (a) Publishing Industries (except Internet) – 0.96% BMC Software, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Shares Value COMMON STOCKS – 24.62% (Continued) Publishing Industries (except Internet) – 0.96% (Continued) Microsoft Corp. (d) $ Oracle Corp. Symantec Corp. (a) Rail Transportation – 0.28% Norfolk Southern Corp. (d) Real Estate – 0.09% Realogy Holdings Corp. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 0.28% Eaton Vance Corp. (d) Sporting Goods, Hobby, Musical Instrument, and Book Stores – 0.36% Barnes & Noble, Inc. (a) Telecommunications – 0.59% AT&T, Inc. (d) Verizon Communications, Inc. Transportation Equipment Manufacturing – 2.23% Ford Motor Co. General Motors Co. (a) Lear Corp. Lockheed Martin Corp. (d) Magna International, Inc. Class A (e) Polaris Industries, Inc. (d) Tenneco, Inc. (a) Titan International, Inc. Tower International, Inc. (a) TRW Automotive Holdings Corp. (a) United Technologies Corp. (d) Utilities – 1.57% Dominion Resources, Inc. Entergy Corp. (d) The accompanying notes are an integral part of these financial statements. 15 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Shares Value COMMON STOCKS – 24.62% (Continued) Utilities – 1.57% (Continued) EQT Corp. $ National Fuel Gas Co. (d) Northeast Utilities (d) Southern Co. (d) Wholesale Electronic Markets and Agents and Brokers – 0.29% Genuine Parts Co. (d) TOTAL COMMON STOCKS (Cost $6,887,636) BANK LOANS – 1.58% Harrah’s Las Vegas Propco LLC 4.201%, 02/13/2015 Rite Aid Corp. 2.201%, 08/01/2020 TOTAL BANK LOANS (Cost $463,445) Principal Amount CORPORATE BONDS – 17.73% Accommodation – 0.07% MGM Resorts International 6.625%, 12/15/2021 $ Amusement, Gambling, and Recreation Industries – 0.04% Cedar Fair LP 5.250%, 03/15/2021 (b) Clothing and Clothing Accessories Stores – 1.92% Claire’s Stores, Inc. 8.875%, 03/15/2019 9.000%, 03/15/2019 (b)(d) Computer and Electronic Product Manufacturing – 1.45% CDW LLC 12.535%, 10/12/2017 Construction of Buildings – 0.64% DR Horton, Inc. 6.875%, 05/01/2013 The accompanying notes are an integral part of these financial statements. 16 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Principal Amount Value CORPORATE BONDS – 17.73% (Continued) Data Processing, Hosting and Related Services – 0.81% Equinix, Inc. 4.875%, 04/01/2020 $ $ 5.375%, 04/01/2023 Level 3 Financing, Inc. 7.000%, 06/01/2020 (b) 8.625%, 07/15/2020 Health and Personal Care Stores – 2.10% Rite Aid Corp. 7.500%, 03/01/2017 9.500%, 06/15/2017 (d) Hospitals – 0.09% HCA Holdings, Inc. 6.250%, 02/15/2021 Tenet Healthcare Corp. 4.500%, 04/01/2021 (b) Merchant Wholesalers, Nondurable Goods – 0.61% Chiquita Brands International, Inc. 7.875%, 02/01/2021 (b) Miscellaneous Manufacturing – 0.64% Quiksilver, Inc. 6.875%, 04/15/2015 Miscellaneous Store Retailers – 1.79% Burlington Holdings LLC 9.000%, 02/15/2018 (b) Paper Manufacturing – 0.80% Clearwater Paper Corp. 4.500%, 02/01/2023 (b) Neenah Paper, Inc. 7.375%, 11/15/2014 (d) The accompanying notes are an integral part of these financial statements. 17 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Principal Amount Value CORPORATE BONDS – 17.73% (Continued) Primary Metal Manufacturing – 0.23% AK Steel Corp. 8.375%, 04/01/2022 $ $ Real Estate – 1.49% Realogy Group LLC 11.500%, 04/15/2017 Specialty Trade Contractors – 2.39% HD Supply, Inc. 7.500%, 07/15/2020 (b) 10.500%, 01/15/2021 (b) Telecommunications – 1.68% Digicel Ltd. 6.000%, 04/15/2021 (b) Intelsat Jackson Holdings Ltd. 8.500%, 11/01/2019 7.250%, 10/15/2020 Wood Product Manufacturing – 0.98% Ply Gem Industries, Inc. 9.375%, 04/15/2017 TOTAL CORPORATE BONDS (Cost $5,149,596) CONVERTIBLE BONDS – 9.88% Administrative and Support Services – 1.85% CBIZ, Inc. 4.875%, 10/01/2015 (b)(d) Beverage and Tobacco Product Manufacturing – 1.26% Vector Group Ltd. 3.750%, 11/15/2014 (c) Chemical Manufacturing – 0.86% PDL BioPharma, Inc. 2.875%, 02/15/2015 (d) The accompanying notes are an integral part of these financial statements. 18 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Principal Amount Value CONVERTIBLE BONDS – 9.88% (Continued) Electrical Equipment, Appliance, and Component Manufacturing – 0.99% General Cable Corp. 4.500%, 11/15/2029 (d) $ $ Funds, Trusts, and Other Financial Vehicles – 1.73% Prospect Capital Corp. 5.375%, 10/15/2017 (b) Health and Personal Care Stores – 1.77% Omnicare, Inc. 3.750%, 04/01/2042 (d) Insurance Carriers and Related Activities – 1.42% National Financial Partners Corp. 4.000%, 06/15/2017 TOTAL CONVERTIBLE BONDS (Cost $2,759,225) Shares CONVERTIBLE PREFERRED STOCKS – 0.92% Merchant Wholesalers, Nondurable Goods – 0.85% Universal Corp. (d) 6.750%, 12/31/2049 Rental and Leasing Services – 0.07% United Rentals Trust I (d) 6.500%, 08/01/2028 TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $224,760) EXCHANGE-TRADED FUNDS – 14.86% Funds, Trusts, and Other Financial Vehicles – 14.86% iShares Barclays 1-3 Year Credit Bond Fund (a)(d) iShares Barclays Intermediate Credit Bond Fund (a) iShares Barclays MBS Bond Fund (a)(d) iShares Floating Rate Note Fund (a)(d) iShares iBoxx $ High Yield Corporate Bond Fund (a)(d) PIMCO 0-5 Year High Yield Corporate Bond Index Fund (d) PowerShares Senior Loan Portfolio SPDR S&P rust Technology Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $4,336,698) The accompanying notes are an integral part of these financial statements. 19 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Notional Amount Value PURCHASED OPTIONS – 1.21% Call Options – 0.57% Euro / Japanese Yen Expiration: March 2013, Exercise Price 125.00 $ US Dollar / Japanese Yen Expiration: April 2013, Exercise Price 90.00 Expiration: April 2013, Exercise Price 95.00 Expiration: May 2013, Exercise Price 92.25 (Barrier Price 98.00) Contracts S&P 500 Index Expiration: March 2013, Exercise Price $1,555.00 8 Expiration: March 2013, Exercise Price $1,700.00 8 20 Expiration: March 2013, Exercise Price $1,750.00 11 27 Expiration: April 2013, Exercise Price $1,750.00 9 23 TOTAL CALL OPTIONS Notional Amount Put Options – 0.64% Euro / Norwegian Kroner Expiration: March 2013, Exercise Price 7.40 Euro / Polish Zloty Expiration: March 2013, Exercise Price 3.98 1 Expiration: March 2013, Exercise Price 4.05 Euro / Romanian New Leu Expiration: March 2013, Exercise Price 4.49 Euro / Swedish Krona Expiration: March 2013, Exercise Price 8.50 British Pound / US Dollar Expiration: August 2013, Exercise Price 1.50 US Dollar / Brazilian Real Expiration: April 2013, Exercise Price 2.02 Contracts S&P 500 Index Expiration: March 2013, Exercise Price $1,330.00 9 Expiration: March 2013, Exercise Price $1,350.00 9 Expiration: March 2013, Exercise Price $1,360.00 9 Expiration: April 2013, Exercise Price $1,380.00 9 The accompanying notes are an integral part of these financial statements. 20 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Investments (Continued) February 28, 2013 Contracts Value PURCHASED OPTIONS – 1.21% (Continued) Put Options – 0.64% (Continued) SPDR S&P rust Expiration: December 2013, Exercise Price $115.00 $ Expiration: December 2013, Exercise Price $120.00 20 Expiration: December 2014, Exercise Price $120.00 TOTAL PUT OPTIONS TOTAL PURCHASED OPTIONS (Cost $352,249) RIGHTS – 0.03% Chemical Manufacturing – 0.03% Sanofi Contingent Value Rights (a)(e) Expiration: 12/31/2020 TOTAL RIGHTS (Cost $7,608) Shares MUTUAL FUNDS – 4.22% Stone Ridge High Yield Reinsurance Risk Premium Fund (a) Stone Ridge Reinsurance Risk Premium Fund (a) TOTAL MUTUAL FUNDS (Cost $1,250,000) Principal Amount SHORT-TERM INVESTMENTS – 25.97% Money Market Funds – 25.97% Fidelity Institutional Money Market Portfolio Class I, 0.122% (c)(d) $ STIC – Liquid Assets Portfolio, 0.129% (c)(d) TOTAL SHORT-TERM INVESTMENTS (Cost $7,670,562) Total Investments (Cost $29,101,779) – 101.02% Liabilities in Excess of Other Assets – (1.02)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Non-income producing security. (b) 144A security is either fully or partially restricted to resale.The aggregate value of restricted securities at February 28, 2013 was $3,031,678 which represented 10.3% of net assets. (c) Variable rate security.The rate shown is as of February 28, 2013. (d) All or a portion of this security is pledged as collateral for written options and securities sold short.The aggregate value of these securities as of February 28, 2013 was $10,138,935.See Note 2 in the Notes to the Financial Statements. (e) Foreign issued security. The accompanying notes are an integral part of these financial statements. 21 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Options Written February 28, 2013 Notional Amount Value CALL OPTIONS Euro / Polish Zloty Expiration: March 2013, Exercise Price 4.15 $ Euro / Swedish Kroner Expiration: March 2013, Exercise Price 8.70 6 British Pound / US Dollar Expiration: August 2013, Exercise Price 1.58 US Dollar / Brazilian Real Expiration: April 2013, Exercise Price 2.10 Contracts S&P 500 Index Expiration: March 2013, Exercise Price $1,505.00 9 Expiration: March 2013, Exercise Price $1,10.00 9 Expiration: April 2013, Exercise Price $1,530.00 9 Expiration: December 2013, Exercise Price $1,550.00 13 Expiration: December 2014, Exercise Price $1,650.00 9 TOTAL CALL OPTIONS Notional Amount PUT OPTIONS Euro / Norwegian Kroner Expiration: March 2013, Exercise Price 7.40 US Dollar / Japanese Yen Expiration: April 2013, Exercise Price 86.00 Expiration: April 2013, Exercise Price 91.00 Contracts S&P 500 Index Expiration: March 2013, Exercise Price $1,505.00 9 Expiration: March 2013, Exercise Price $1,510.00 9 Expiration: April 2013, Exercise Price $1,530.00 9 TOTAL PUT OPTIONS TOTAL OPTIONS WRITTEN (Premiums Received $368,816) $ The accompanying notes are an integral part of these financial statements. 22 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Securities Sold Short February 28, 2013 Shares Value CBIZ, Inc. $ EastGroup Properties, Inc. Equity One, Inc. Financial Engines, Inc. General Cable Corp. iShares Barclays 20+ Year Treasury Bond Fund(1) iShares iBoxx $ High Yield Corporate Bond Fund(1) iShares MSCI Turkey Index Fund(1) iShares Russell 2000 Index Fund(1) National Financial Partners Corp. Neogen Corp. Omnicare, Inc. PDL BioPharma, Inc. Post Properties, Inc. Public Storage Rackspace Hosting, Inc. Regency Centers Corp. Reynolds Group Issuer LLC(2) 9.875%, 08/15/2019 Skechers U.S.A., Inc. SPDR Barclays High Yield Bond Fund ETF(1) Texas Industries, Inc. United Rentals, Inc. Universal Corp. Vail Resorts, Inc. Vector Group Ltd. TOTAL SECURITIES SOLD SHORT (Proceeds $4,300,980) $ Exchange-traded fund. Corporate bond. The accompanying notes are an integral part of these financial statements. 23 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Futures Contracts February 28, 2013 Number Unrealized of Contracts Notional Settlement Appreciation Description Sold Value Month (Depreciation) Japanese 10 Year Bond 1 $ Mar-13 $ ) S&P 500 Emini 10 Mar-13 ) Total Futures Contracts Sold $ $ ) Number Unrealized of Contracts Notional Settlement Appreciation Description Purchased Value Month (Depreciation) 90 Day Euro 29 $ Dec-14 $ Gold 100 Oz 2 Apr-13 ) Swedish 10 Year Bond 4 Jun-13 Total Futures Contracts Purchased $ $ ) The accompanying notes are an integral part of these financial statements. 24 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts February 28, 2013 U.S. $ U.S. $ Unre- Forward Value at Value at alized Exp. Notional Currency to Feb. 28, Currency to Feb. 28, Appr. Date Amount be Received be Delivered (Depr.) 3/20/13 620,000 (a) Australian Dollar $ U.S. Dollar $ $ ) 3/21/13 620,000 (b) British Pounds Japanese Yen 3/20/13 760,000 (c) British Pounds U.S. Dollar 3/20/13 760,000 (a) British Pounds U.S. Dollar 3/21/13 2,760,000 (b) British Pounds U.S. Dollar ) 3/1/13 760,000 (a) British Pounds U.S. Dollar 3/20/13 639,122 (d) Canadian Dollar New Zealand Dollar ) 3/4/13 2,177,000 (b) Egyptian Pound U.S. Dollar ) 3/11/13 2,030,000 (b) Egyptian Pound U.S. Dollar 3/14/13 849,600 (b) Egyptian Pound U.S. Dollar 4/1/13 3,919,250 (b) Egyptian Pound U.S. Dollar ) 3/5/13 380,000 (b) Euro Romanian Leu ) 3/20/13 190,000 (b) Euro Hungarian Forint 3/21/13 1,520,000 (b) Euro Japanese Yen ) 3/20/13 837,000 (b) Euro Polish Zloty ) 3/20/13 372,000 (b) Euro Swedish Krona ) 3/20/13 9,836,000 (b) Euro U.S. Dollar ) 3/21/13 620,000 (b) Euro U.S. Dollar ) 3/20/13 760,000 (b) Euro Swiss Franc 3/20/13 190,000 (b) Hungarian Forint Euro ) 3/20/13 620,000 (b) Indian Rupee U.S. Dollar ) 3/21/13 2,790,000 (b) Japanese Yen New Zealand Dollar ) 3/21/13 4,110,000 (b) Japanese Yen U.S. Dollar 3/21/13 3,070,000 (b) Japanese Yen Euro ) 3/21/13 620,000 (b) Japanese Yen British Pounds 3/20/13 1,705,000 (b) Mexican Peso U.S. Dollar ) 1/15/14 590,000 (e) New Taiwan Dollar U.S. Dollar ) 3/20/13 1,380,000 (b) New Turkish Lira U.S. Dollar ) 3/20/13 620,000 (b) New Zealand Dollar U.S. Dollar ) 3/21/13 2,790,000 (b) New Zealand Dollar Japanese Yen 7/29/13 310,000 (b) Nigerian Naira U.S. Dollar ) 3/20/13 1,140,000 (f) Norwegian Kroner U.S. Dollar ) 3/4/13 310,000 (b) Peruvian Nuevo Sol U.S. Dollar ) 3/20/13 310,000 (a) Polish Zloty Euro ) 3/28/13 380,000 (b) Romanian Leu Euro ) 3/28/13 580,000 (b) Romanian Leu Euro 6/14/13 290,000 (c) Romanian Leu Euro 6/17/13 145,000 (c) Romanian Leu Euro 6/19/13 (c) Romanian Leu Euro 5/29/13 90,000 (g) Indonesian Rupiah U.S. Dollar 3/11/13 1,520,000 (b) Russian Rouble U.S. Dollar ) The accompanying notes are an integral part of these financial statements. 25 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts (Continued) February 28, 2013 U.S. $ U.S. $ Unre- Forward Value at Value at alized Exp. Notional Currency to Feb. 28, Currency to Feb. 28, Appr. Date Amount be Received be Delivered (Depr.) 3/20/13 620,000 (b) Russian Rouble $ U.S. Dollar $ $ ) 3/20/13 760,000 (b) South African Rand U.S. Dollar ) 3/20/13 760,000 (a) Swiss Franc Euro ) 3/21/13 620,000 (a) Thai Baht U.S. Dollar 3/20/13 620,000 (a) U.S. Dollar Australian Dollar 3/14/13 1,596,000 (a) U.S. Dollar Brazil Real 3/20/13 310,000 (d) U.S. Dollar Chilean Peso ) Chinese Yuan 1/15/14 620,000 (b) U.S. Dollar Renminbi 3/4/13 330,000 (b) U.S. Dollar Egyptian Pound 5/8/13 280,000 (b) U.S. Dollar Egyptian Pound 1/15/14 380,000 (b) U.S. Dollar Egyptian Pound ) 3/20/13 7,255,200 (b) U.S. Dollar Euro 3/21/13 1,240,000 (b) U.S. Dollar Euro 3/1/13 380,000 (a) U.S. Dollar British Pounds 3/1/13 380,000 (a) U.S. Dollar British Pounds 3/20/13 620,000 (c) U.S. Dollar British Pounds 3/21/13 2,620,000 (b) U.S. Dollar British Pounds 5/29/13 90,092 (b) U.S. Dollar Indonesian Rupiah ) 3/20/13 620,000 (a) U.S. Dollar Indian Rupee 3/21/13 2,140,000 (b) U.S. Dollar Japanese Yen 3/20/13 1,810,000 (b) U.S. Dollar Mexican Peso 3/20/13 930,000 (b) U.S. Dollar Norwegian Kroner 3/20/13 620,000 (b) U.S. Dollar New Zealand Dollar 3/4/13 380,000 (b) U.S. Dollar Peruvian Nuevo Sol 3/11/13 1,140,000 (b) U.S. Dollar Russian Rouble 3/20/13 760,000 (a) U.S. Dollar Russian Rouble 3/21/13 620,000 (a) U.S. Dollar Thai Baht ) 3/20/13 1,380,000 (b) U.S. Dollar New Turkish Lira 1/15/14 620,000 (b) U.S. Dollar New Taiwan Dollar 3/20/13 1,240,000 (b) U.S. Dollar South African Rand Chinese Yuan 1/15/14 590,000 (b) Renminbi U.S. Dollar ) $ ) (a) Barclays Capital, Inc. is the counterparty for this open forward currency contract held by the fund as of February 28, 2013. (b) Citigroup Global Markets, Inc. is the counterparty for this open forward currency contract held by the fund as of February 28, 2013. (c) HSBC Securities, Inc. is the counterparty for this open forward currency contract held by the fund as of February 28, 2013. The accompanying notes are an integral part of these financial statements. 26 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Open Forward Currency Contracts (Continued) (d) Newedge is the counterparty for this open forward currency contract held by the fund as of February 28, 2013. (e) Merrill Lynch, Pierce, Fenner & Smith, Inc. is the counterparty for this open forward currency contract held by the fund as of February 28, 2013. (f) UBS Securities, Inc. is the counterparty for this open forward currency contract held by the fund as of February 28, 2013. (g) Jefferies & Company, Inc. is the counterparty for this open forward currency contract held by the fund as of February 28, 2013. The accompanying notes are an integral part of these financial statements. 27 COLLINS ALTERNATIVE SOLUTIONS FUND Schedule of Interest Rate Swaps February 28, 2013 Unrealized Reference Pay/Receive Expiration Notional Appreciation/ Counterparty Entity Fixed Rate Fixed Rate Date Amount (Depreciation) Citibank N.A. Mexican Pay (5.01)% 1/30/18 $ ) Peso (MXN) (MXN) Citibank N.A. South African Receive 5.850% 1/26/16 Rand (ZAR) (ZAR) Citibank N.A. Norwegian Pay (2.15)% 1/21/15 Kroner (NOK) (NOK) $ ) Schedule of Credit Default Swaps February 28, 2013 Interest Premium Unrealized Reference Expiration Rate Notional (Paid) Appreciation/ Counterparty Entity Date Paid Amount Received (Depreciation) Citibank N.A. AK Steel Corp. 3/20/18 (5.00)% $ $ $ ) 7.625%, 5/15/2020 Citibank N.A. Avon Products, Inc. 9/20/17 (1.00)% ) ) 6.500%, 3/01/2019 Citibank N.A. Best Buy Co. 9/20/17 (1.00)% ) ) 5.500%, 3/15/2021 JP Morgan Best Buy Co. 3/20/18 (5.00)% ) Chase Bank, 5.500%, 3/15/2021 N.A. JP Morgan Goodyear Tire 3/20/18 (5.00)% ) ) Chase Bank, & Rubber Co. N.A. 7.000%, 3/15/2028 Citibank N.A. J.C. Penney Co., Inc. 9/20/17 (1.00)% ) 6.375%, 10/15/2036 Citibank N.A. J.C. Penney Co., Inc. 3/20/18 (5.00)% ) — 6.375%, 10/15/2036 $ $ ) $ ) Schedule of Volatility Swaps February 28, 2013 Pay/ Unrealized Reference Receive Fixed Expiration Notional Appreciation/ Counterparty Entity Fixed Rate Rate Date Amount (Depreciation) Citibank N.A. Australian Pay (9.90)% 4/25/13 $ $ ) Dollar (AUD) The accompanying notes are an integral part of these financial statements. 28 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Assets and Liabilities February 28, 2013 ASSETS Investments, at value (cost $29,101,779) $ Receivables: Premiums paid on open swap contracts Unrealized appreciation on open swap contracts Unrealized appreciation on forward currency contracts Swap Interest Receivable Fund shares sold Dividends and interest Deposits at brokers (a) Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received $368,816) Short securities, at value (premiums received $4,300,980) Variation margin on futures contracts Payables: Investments purchased To affiliates To advisor To custodian Dividends and interest on short positions Swap Interest Payable Unrealized depreciation on open swap contracts Unrealized depreciation on forward currency contracts Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment income Undistributed net realized gain Net unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts ) Forward contracts ) Securities sold short ) Foreign currency translation ) Purchased options Written options NET ASSETS $ Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering, and redemption price per share $ (a) Pledged as collateral for securities sold short, options written, futures and swaps.See Note 2 in the Notes to the financial statements. The accompanying notes are an integral part of these financial statements. 29 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Operations For the Period Ended February 28, 2013(1) INVESTMENT INCOME Dividend income(2) $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration and accounting fees Dividend expense Interest expenses Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Custody fees Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 3) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments Futures contracts Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts ) Forward contracts ) Securities sold short ) Foreign currency translation ) Purchased options Written options NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ Fund commenced operations on April 30, 2012. Net of $404 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 30 COLLINS ALTERNATIVE SOLUTIONS FUND Statement of Changes in Net Assets Period Ended February 28, 2013(1) FROM OPERATIONS Net investment loss $ ) Net realized gain (loss) on: Investments Futures contracts Swap contracts ) Forward contracts Securities sold short ) Foreign currency translation Purchased options ) Written options Net change in unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap contracts ) Forward contracts ) Securities sold short ) Foreign currency translation ) Purchased options Written options Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income ) Net realized gain on investments ) Net decrease in net assets resulting from distributions paid ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued to shareholders in payment of distributions declared Payments for shares redeemed ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period — End of Period $ ACCUMULATED NET INVESTMENT INCOME $ Fund commenced operations on April 30, 2012. The accompanying notes are an integral part of these financial statements. 31 COLLINS ALTERNATIVE SOLUTIONS FUND Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended February 28, 2013(1) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment loss(2) ) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income ) From net realized gain on investments — Total distributions paid ) Net Asset Value, End of Period $ Total return(4)(5) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets: Before waivers and reimbursements of expenses(6) % Excluding dividends and interest expense on short positions(6) % After waivers and reimbursements of expenses(6) % Excluding dividends and interest expense on short positions(6) % Ratio of net investment loss to average net assets: Before waivers and reimbursements of expenses(6)(7) )% After waivers and reimbursements of expenses(6)(7) )% Portfolio turnover rate(5)(8) % Fund commenced operations on April 30, 2012. Per share net investment loss was calculated using average shares outstanding. Less than 0.005 cent per share. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The net investment loss ratios include dividends and interest expense on short positions. Consists of long-term investments only; excludes securities sold short and derivative instruments. The accompanying notes are an integral part of these financial statements. 32 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements February 28, 2013 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001.The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.The Collins Alternative Solutions Fund (the “Fund”) represents a distinct diversified series with its own investment objectives and policies within the Trust.The investment objective of the Fund is long-term capital appreciation through absolute returns while maintaining a low correlation over time with the major equity and bond markets.The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held.The Fund became effective and commenced operations on April 30, 2012, with respect to the Institutional Class shares.As of the date of this report, the Class A shares have not commenced operations.Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Collins Capital Investments, LLC (the “Adviser”), the Fund’s investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements.These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities including common stocks, convertible preferred stocks, exchange traded funds and rights, listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and ask prices on such day and will generally be classified as Level 2.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. 33 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) February 28, 2013 Debt securities other than short-term instruments are valued at the mean between the closing bid and ask prices provided by a pricing service (“Pricing Service”).If the closing bid and ask prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.The Funds’ Pricing Services use multiple valuation techniques to determine fair value.In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value.In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value and generally will be classified as Level 2.Fixed income securities including corporate bonds, convertible bonds and bank loans are normally valued on the basis of quotes obtained from brokers and dealers or a Pricing Service.Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy.Fixed income securities purchased on a delayed-delivery basis are typically marked to market daily until settlement at the forward settlement date.Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price.Any discount or premium is accreted or amortized on a straight-line basis until maturity. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded and will generally be classified as Level 2.Futures contracts are valued at the last sale price at the closing of trading on the relevant exchange or board of trade.If there was no sale on the applicable exchange or board of trade on such day, they are valued at the average of the quoted bid and ask prices as of the close of such exchange of board of trade. Over-the-counter financial derivative instruments, such as foreign currency contracts, futures, or swaps agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors.These contracts are normally valued on the basis of broker dealer quotations or a Pricing Service at the settlement price determined by the relevant exchange.Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing 34 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) February 28, 2013 models.The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates.Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Forward currency contracts are presented at fair value measured by the difference between the forward exchange rates (“forward rates”) at the dates of the entry into the contracts and the forward rates at the reporting date, and such differences are included in the Statement of Assets and Liabilities. Swap agreements are generally traded over the counter and are valued by a Pricing Service using observable inputs.In the event the Adviser determines the price of a swap in this manner does not represent market value, the fair value of the subject swap shall be determined in accordance with the Trust’s fair value procedures. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of February 28, 2013: 35 COLLINS ALTERNATIVE SOLUTIONS FUND Notes to Financial Statements (Continued) February 28, 2013 Level 1 Level 2 Level 3(3) Total Assets(1): Common Stocks $ $
